Citation Nr: 1428452	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-48 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to February 19, 2001, for the award of service connection for major right shoulder shell fragment wound residuals in Muscle Group IV.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2010 and August 2010 by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

The issue of whether there was clear and unmistakable error (CUE) in a May 1971 rating decision, which did not grant service connection for major right shoulder shell fragment wound residuals in Muscle Group IV, as well as did not grant a compensable evaluation for the Veteran's right shoulder shell fragment wound scar has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

The Veteran contends that he should have been compensated for major right shoulder shell fragment wound residuals in Muscle Group IV since service discharge.

A longitudinal review of the record revealed that the Veteran received multiple fragment wounds of both arms, as well as many other areas of the body when he was injured by a hostile forces booby trap in February 1970.  Service treatment records contained a March 1970 clinical record cover sheet, which reflected that there was delayed primary closure wounds of the back, left leg, right shoulder, and left arm in late February 1970, and was then transferred to Irwin Army Hospital in Fort Riley, Kansas, in March 1970.  Additional service treatment records detailed that he was discharged from that facility in approximately July 1970.  

In February 1971, the Veteran filed claims for service connection for fragment wounds of the left leg and back, a gunshot wound to the left arm, and malaria.  

In a March 1971 VA examination report, the examiner diagnosed multiple shrapnel fragment wounds of the back, right shoulder, and left thigh, leg, and ankle.  The examiner indicated that the wounds were "milsly (sic) and episodically symptomatic without functional loss".  The report contained a notation of a scar on the back of the right shoulder that was measured as four by two centimeters. 

In a May 1971 rating decision, the RO granted entitlement to service connection for fragment wound scars of the right shoulder, left thigh, and left ankle as well as laparotomy scar on the right paramedian, assigning a noncompensable rating under Diagnostic Code 7805, effective February 3, 1971.  The decision noted that the Veteran received fragment wounds and scars to the right shoulder, left thigh, and left ankle, with no functional loss. 

An August 1976 VA review examination showed upper limbs were within normal limits.  In a September 1976 confirmed rating decision, the RO continued all the Veteran's previously assigned disability ratings. 

Subsequent post-service VA treatment records showed complaints of right shoulder scapula pain and findings of musculoskeletal strain, likely in setting of previous inservice injury, in February 2001.  A February 2001 VA x-ray report revealed shrapnel in the right subscapular region with no fracture or dislocation.  In VA treatment notes dated in October 2007 and November 2007, the examiner assessed right trapezius muscle spasm/strain.  A right shoulder x-ray report was noted to reflect a metallic density was present in the soft tissues beneath the right clavicle and that subtle degenerative changes were present in the acromion.

In a November 2008 statement, the Veteran reported that he still carried fragments in his left leg and under his right shoulder and that the wounds caused him physical discomfort and pain. 

On November 10, 2009, the Veteran filed a claim for entitlement to an increased rating for his right shoulder disability.  It was indicated that he wanted to submit a request to reopen his previous service-connected disability claim for his fragment wound scars of the right shoulder, with muscle damage and fracture.  In an additional December 2008 statement, the Veteran reported that he had sustained fragment wounds from a command detonated mine explosion behind him and was blown off his feet.  He asserted that the mine caused multiple metal fragments to enter his left leg, lower back, and back of his right shoulder.

A February 2010 VA scars examination showed right shoulder fragment wound scars and referenced the February 2001 VA right shoulder x-ray findings.  In a March 2010 addendum, the examiner included his medical history and physical examination findings from the February 2010 VA examination report.  It was indicated that the Veteran had a shrapnel fragmentation wound on the right shoulder.  The Veteran reported that he had episodes of burning sensation that builds to a point, with pain and limitation of right shoulder motion.  Physical examination findings were noted as scar on back of right shoulder near the scapular spine that was non-linear in shape, with a circular appearance at one end of the scar, painful, and deep without skin breakdown, edema, inflammation, or keloid formation.  The scar measured two inches in maximum width and four and a half inches in maximum length.  

In a March 2010 rating decision, the RO granted entitlement to service connection for major right shoulder shell fragment wound residuals in Muscle Group IV, assigning a 10 percent rating, effective February 19, 2001, under Diagnostic Code 5304.  The RO also assigned a 10 percent rating, effective November 10, 2009, for Veteran's service-connected right shoulder shell fragment wound scar under Diagnostic Code 7804.

In an April 2010 statement, the Veteran requested that the effective date for his award of compensation for major right shoulder shell fragment wound residuals in Muscle Group IV be assigned from his service discharge date on February 3, 1971.  He indicated that he only recently became aware that his shoulder wound was rated as noncompensable since 1971.  In an August 2010 rating decision, the RO denied entitlement to an earlier effective date for a 10 percent disability rating for major right shoulder shell fragment wound residuals in Muscle Group IV.

In his October 2010 notice of disagreement and December 2010 substantive appeal, the Veteran contended that he was entitled to an earlier effective date back to service discharge, as his right shoulder wound and retained metal fragment have bothered him since that time.  He commented that he had received VA treatment in the 1970s and 1980s that showed he had a retained metal fragment in his right shoulder.

During his January 2012 Board videoconference hearing, the Veteran testified that he had problems with his right shoulder since his in-service injury in February 1970 and that he had retained fragment pieces in that shoulder.  The Veteran and his representative also raised the matter that there was CUE in a May 1971 rating decision.  It was alleged that the RO failed to award service connection for major right shoulder shell fragment wound residuals in Muscle Group IV, as well as failed to award a compensable evaluation for the Veteran's right shoulder shell fragment wound scar at that time.

As an initial matter, the Veteran's claim of entitlement to an effective date prior to February 19, 2001, for the award of service connection for major right shoulder shell fragment wound residuals in Muscle Group IV, is dependent upon the disposition of his pending claim of whether there was CUE in a May 1971 rating decision that failed to award service connection for major right shoulder shell fragment wound residuals in Muscle Group IV, as well as failed to award a compensable evaluation for the Veteran's right shoulder shell fragment wound scar.  Thus, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

In addition, the Veteran's full service clinical records from his inpatient treatment at Irwin Army Hospital in Fort Riley, Kansas, in March 1970 are not part of the record.  On remand, the RO must attempt to obtain any additional service inpatient treatment records pertaining to the Veteran's right shoulder shell fragment wound residuals from Irwin Army Hospital in Fort Riley, Kansas, for the time period from March 1970 to February 1971.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The evidence also reflects that the Veteran has received VA medical treatment for his right shoulder shell fragment wound residuals from the VA Medical Center in Leavenworth, Kansas.  The Veteran has specifically asserted that he always complained to VA doctors of right shoulder pain and discomfort when he was examined in the 1970s and 1980s.  He discussed having chest x-rays at VA during that time that showed his retained metal fragment in the right shoulder.  However, as the evidence of record only included VA treatment records dated in February 2001 and from February 2007 to October 2010, all additional records from that facility should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the record.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include all treatment records from the Leavenworth VA Medical Center dated from February 1971 to February 2007 and from October 2010 to the present.  The RO must also attempt to obtain any available service clinical records from Irwin Army Hospital in Fort Riley, Kansas, regarding inpatient treatment for right shoulder shell fragment wound residuals for the period from March 1970 to February 1971.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must then adjudicate the issue of whether there was clear and unmistakable error in a May 1971 rating decision that did not grant service connection for major right shoulder shell fragment wound residuals in Muscle Group IV, as well as failed to award a compensable evaluation for the Veteran's right shoulder shell fragment wound scar.  The Veteran and his representative must be provided notice of this decision, as well as his appellate rights.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to an effective date prior to February 19, 2001, for the award of service connection for major right shoulder shell fragment wound residuals in Muscle Group IV, on appeal, including all evidence added to the evidence of record since November 2010.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

